  Case 15-41264         Doc 49     Filed 02/05/19 Entered 02/05/19 09:57:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41264
         DAWANNA D MAYS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/07/2015.

         2) The plan was confirmed on 02/09/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41264       Doc 49        Filed 02/05/19 Entered 02/05/19 09:57:33                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,125.00
       Less amount refunded to debtor                              $3.59

NET RECEIPTS:                                                                                    $10,121.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $456.32
    Other                                                                   $382.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,838.32

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE              Unsecured            NA          97.20            97.20           0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         450.08           NA               NA            0.00       0.00
ANNA EPSTEIN                     Unsecured         979.00           NA               NA            0.00       0.00
CAPITAL ONE                      Unsecured         394.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        5,600.00     11,050.00          9,050.00      3,791.69     818.77
CAPITAL ONE AUTO FINANCE         Unsecured          65.00      7,832.38         9,832.38           0.00       0.00
CAR TOWN INC                     Secured              NA       3,196.49         3,196.49           0.00       0.00
CAR TOWN INC                     Unsecured      2,314.76           0.00         3,196.49           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00       7,541.24         7,541.24           0.00       0.00
COMENITY BANK                    Unsecured         503.00           NA               NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         642.93           642.93           0.00       0.00
Fed Loan Serv                    Unsecured      3,299.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      5,109.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,000.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,000.00            NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      1,500.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         148.56           148.56           0.00       0.00
IL DEPT OF REVENUE               Priority             NA       2,318.68         2,318.68           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         287.76           287.76           0.00       0.00
IL DEPT OF REVENUE               Priority             NA       1,299.15         1,299.15        162.97        0.00
IL DEPT OF REVENUE               Priority             NA            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,035.22         1,035.22           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       4,063.01         4,063.01        509.66        0.00
K JORDAN                         Unsecured            NA         150.48           150.48           0.00       0.00
MASSEYS                          Unsecured            NA         456.61           456.61           0.00       0.00
MIDNIGHT VELVET                  Unsecured         175.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         426.00        425.71           425.71           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         503.07           503.07           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         147.00        186.35           186.35           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,721.60       1,660.40         1,660.40           0.00       0.00
TCF BANK                         Unsecured         600.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-41264          Doc 49     Filed 02/05/19 Entered 02/05/19 09:57:33                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim          Claim        Claim       Principal        Int.
Name                                Class    Scheduled       Asserted     Allowed        Paid           Paid
US DEPT OF ED FEDLOAN            Unsecured     13,292.00      21,884.64    21,884.64           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal               Interest
                                                            Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                  $0.00
      Mortgage Arrearage                                    $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                           $9,050.00            $3,791.69                $818.77
      All Other Secured                                 $3,196.49                $0.00                  $0.00
TOTAL SECURED:                                         $12,246.49            $3,791.69                $818.77

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00             $0.00                  $0.00
       Domestic Support Ongoing                                $0.00             $0.00                  $0.00
       All Other Priority                                  $7,680.84           $672.63                  $0.00
TOTAL PRIORITY:                                            $7,680.84           $672.63                  $0.00

GENERAL UNSECURED PAYMENTS:                            $48,049.04                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                               $4,838.32
       Disbursements to Creditors                               $5,283.09

TOTAL DISBURSEMENTS :                                                                        $10,121.41




UST Form 101-13-FR-S (09/01/2009)
  Case 15-41264         Doc 49      Filed 02/05/19 Entered 02/05/19 09:57:33                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
